Citation Nr: 1441279	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-33 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from March 1945 to June 1946 under the United States Armed Forces of the Far East (USAFFE) as a recognized guerrilla.  The Veteran died in September 2001.  The appellant is his widow (surviving spouse).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran died in September 2001.


CONCLUSION OF LAW

The requirements for eligibility to the surviving spouse of the Veteran for a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC) are not met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

However, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The present case, as is further discussed below, is decided as a matter of law.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  

II.  Law and Analysis 

The appellant submitted a claim for a one-time payment from the FVEC Fund, alleging that she was entitled to such payment as the Veteran's surviving spouse. 

The American Recovery and Reinvestment Act created the FVEC Fund to provide a one-time payment to eligible persons in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).  An eligible person is any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).

The required time period for filing a claim for the one-time payment from the FVEC Fund extended from February 17, 2009, the date of enactment, to February 16, 2010.  See Pub. L. No. 111-5, § 1002(c)(1), 123 Stat. 115, 200-202 (February 17, 2009) (providing for payment to an eligible person who files a claim from February 17, 2009, through February 16, 2010).  If an eligible person filed a claim for the one-time payment from the FVEC Fund but died before the payment was made, the payment shall be made to the surviving spouse, if any, of the eligible person.  See Pub. L. No. 111-5, § 1002(c)(2), 123 Stat. 115, 203 (February 17, 2009).

It is undisputed that the Veteran was an individual who is eligible for the one-time payment as he performed active service as a recognized guerilla from March 1945 to June 1946.  Moreover, in an earlier October 1953 rating decision, the RO recognized his active service in the Philippines and granted the Veteran service connection for amputation of the left thumb, incurred during combat with the enemy.  It is also undisputed that the appellant is the Veteran's surviving spouse.  

Unfortunately, the Veteran's death certificate indicates he died in September 2001, at least seven years before the American Recovery and Reinvestment Act was enacted in February 2009.  Therefore, it was impossible for the Veteran to file a claim for a one-time payment from the FVEC Fund on or after February 17, 2009, as is required.    

In short, the Veteran died several years prior to the enactment of the American Recovery and Reinvestment Act in February 2009.  As such, although the appellant is the Veteran's surviving spouse, she has no legal entitlement to the one-time payment as it would have been impossible for the Veteran to file a claim within one year of the February 2009 enactment date.  Therefore, there is no legal basis on which her claim could be granted.  As the law, and not the evidence, is dispositive in this case, the appellant's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a one-time payment from the FVEC Fund to the surviving spouse of the Veteran is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


